DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Briz et al. (US 2017/0085128, hereinafter Briz) in view of  Lee et al. (US 2013/0062959)

Re Claims 1 and 8; Briz discloses a wireless power receiver, (the device on right) comprising: a communication module (559); and a controller (558), wherein the controller is configured to: identify whether a wireless signal (e.g., a Bluetooth signal or a WiFi signal) is detected from a device (590), (Par. 0036)
wherein the device (for example a key fob, portable RF-enabled multimedia players, smart watches, etc.) is external to a wireless power transmitter (500) and the wireless power receiver, and transmit, by using the communication module(559) , a signal indicating whether the device (590) is detected to the wireless power transmitter. (Fig. 6, step 608, Par. 0036).
Also Briz discloses The vehicle RKE circuit 440 may communicate with the RKE key fob 450 and the at least one PTU RKE circuit 412 via low frequency (LF)/radio frequency (RF) communication links. For example, when the driver grasps a door handle of the vehicle 401 the 
Briz does not necessarily disclose that the RKE fob device (590) is an NFC device and information regarding whether an NFC receiver included in the wireless power receiver is affected by the wireless power transmitter.
However Lee discloses transmitting information to the power transmitter regarding whether an NFC receiver is affected by the wireless power transmitter. (Par. 0038 discloses For example, absorber 486 may be a NFC device configured to communicate with a device including the wireless charger 482
Par. 0039, discussing the effect of receiving power “For example, a NFC device, which is operating at the same frequency or capable of picking up power from a wireless power transmitter, may receive excessive power from the wireless power transmitter. Receiving excessive power may result in undesirable heating of the NFC device” and par 0040, 79 discusses how it’s done based on identification information).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have communicated the effect of the wireless power to the NFC in order to prevent excess power to the receiver as discussed by Lee.
The combination does not disclose that the RKE fob device (590) is an NFC device.
However keyfobs are known to communicate with vehicle using NFC and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have a communication between the device by using NFC communication in order protect the data being transferred.


Re Claims 2 and 9; Briz discloses wherein the signal further includes at least one of a power receiving unit (PRU) advertisement signal, a PRU static signal, or a PRU dynamic signal. (Par. 0036 advertisement signal)

Re Claims 3 and 10; Briz discloses wherein the signal is a PRU advertisement signal includes flags indicating whether the Fob is detected. (Par. 0036 advertisement signal)

Re Claims 4-8 and 11-14; claim 2 and 9 required a selection of at least one and thus the examiner selected the option of advertisement signal. The other limitation are optional and therefore are not selected which reflects on unselected claims 4-8. 

Response to Arguments
Applicant’s arguments, see Pages 1-7, filed 02/04/2021, with respect to the rejection(s) of claim(s) 1-14 under 35. U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
03/16/2021
Primary Examiner, Art Unit 2836